

116 HR 8880 IH: Honoring Organizations Nationally for Ethics, Sustainability, and Trust Act
U.S. House of Representatives
2020-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8880IN THE HOUSE OF REPRESENTATIVESDecember 4, 2020Mr. Phillips (for himself, Mr. Evans, Mr. Case, and Ms. Craig) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish the Compassionate Capitalist Award to recognize organizations that substantially benefit the well-being of their employees, stakeholders, and communities, and for other purposes.1.Short titleThis Act may be cited as the Honoring Organizations Nationally for Ethics, Sustainability, and Trust Act or the HONEST Enterprise Act. 2.Establishment of the Compassionate Capitalist Award(a)In generalThere is established the Compassionate Capitalist Award (in this section referred to as the award), which shall be evidenced by a certificate and a medal that—(1)bear the inscriptions the Compassionate Capitalist Award and Doing Business Better; and(2)incorporate such design and materials, and bears such additional inscriptions, as the Secretary of Commerce (in this section referred to as the Secretary) determines appropriate.(b)Presentation of awardThe President or the Secretary shall annually present, with such ceremonies as the President or Secretary determines appropriate, the award to organizations nominated under subsection (d) that the Secretary determines are deserving of recognition for substantially benefitting the well-being of their employees, stakeholders, and communities with respect to the following areas:(1)Environmental stewardshipThe degree to which an organization has in place practices to manage the environmental impact of its operations, supply chain, and distribution channels, including with respect to air, water, land, biodiversity, and climate effects.(2)GovernanceThe mission, ethics, and transparency of an organization, including, if applicable, the organization’s corporate leadership structure and executive compensation.(3)Social responsibilityThe degree to which an organization contributes to the communities in which it operates and obtains resources from, including the organization’s practices with respect to diversity, equity, inclusion, civic engagement, charitable giving, and refraining from doing business with exploitative countries.(4)Worker empowermentThe degree to which an organization contributes to the financial security, workplace safety, healthcare coverage, wellness, engagement, satisfaction, and career development of employees, and the degree to which an organization provides a fair and living wage.(c)Eligible organizations(1)In generalThe President or the Secretary shall present the award to at least one organization each year in each of the following categories:(A)Small businesses (at least 10 and fewer than 50 employees).(B)Midsized businesses (at least 50 and fewer than 250 employees).(C)Large businesses (at least 250 employees and fewer than 1,000 employees).(D)Very large businesses (at least 1,000 employees).(2)Total number of awardsNot more than 18 awards may be awarded each year. (3)ExceptionNotwithstanding paragraph (1), no award shall be awarded in a given category if the Secretary determines that no organization qualifies for the award with respect to such category.(d)Establishment of board of directors(1)In generalThe Secretary shall establish a board of directors to nominate organizations for the award and assist with administration of the award.(2)CompositionThe board shall be composed of the following:(A)The Assistant Secretary of Commerce for Economic Development, who shall serve as chairperson of the board.(B)The Administrator of the Wage and Hour Division of the Department of Labor, who shall serve as vice chairperson of the board.(C)At least 6 individuals appointed by the Secretary of Commerce, who shall include—(i)2 individuals representing independent nonprofit entities that have demonstrated leadership and excellence in the field of standard setting and measurement with respect to stakeholder impact;(ii)2 individuals representing corporate business entities that have demonstrated a history of service to society; and(iii)2 individuals representing organized labor entities.(3)DiversityIn making appointments to the board, the Secretary shall take actions to ensure the diversity of the membership with respect to race, ethnicity, and gender. (4)Evaluation toolThe board shall seek to enter into contracts with appropriate entities to develop an online evaluation tool that—(A)is based on standards specific to the category of business an organization qualifies as under subsection (c)(1) that are developed in consultation with such entities;(B)provides for each organization considered for an award a numerical score with respect to each of the areas specified in subsection (b), using the standards described in subparagraph (A);(C)provides for each organization considered for an award a total numerical score; and(D)assists the board in making nominations under paragraph (1).(5)Additional verificationThe board shall take actions to verify the accuracy of the facts presented by organizations seeking nomination for the award, including by soliciting employee feedback. (6)Annual reportThe board shall annually submit to the Secretary a report that includes—(A)nominations for the award; and(B)an assessment of the process for presenting awards under this section, including recommendations for improving such process.(e)Award eligibility requirements(1)ApplicationAn organization may be considered for an award upon submitting to the Secretary an application in such form, at such time, and containing such information as the Secretary determines appropriate, including information necessary for purposes of the evaluation tool described in subsection (d)(4).(2)Prior recipient qualificationAn organization that has previously received the award is eligible to receive an additional award if at least 5 years have elapsed from the date such organization previously received the award.(f)Modification of areasThe Secretary may, on the basis of recommendations made by the board, make modifications to the areas specified in subsection (b), which shall be effective 30 days after the date on which the Secretary submits a detailed description of such modifications to Congress.(g)Information transferThe Secretary shall issue to each organization that applies for the award—(1)the results of the evaluation with respect to such organization; and(2)information with respect to the organizations to whom the award was presented and the practices that the Secretary used as a basis to present such award to such organizations. (h)Funding(1)In generalThe Secretary may solicit and accept gifts from public and private entities, and may use such gifts without further appropriation, to carry out this section.(2)Donor award ineligibilityAn entity that makes a gift under this subsection shall not be eligible to receive the award after such gift has been made. (i)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the President and Congress a report on the progress made with respect to the award and any recommendations relating to the process of presenting such award.